UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted August 2, 2006*
                             Decided August 11, 2006

                                      Before

                   Hon. RICHARD D. CUDAHY, Circuit Judge

                   Hon. KENNETH F. RIPPLE, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 06-1028

RICARDO PITTMAN, JR.,                        Appeal from the United States District
          Plaintiff-Appellant,               Court for the Northern District of
                                             Illinois, Eastern Division.
      v.
                                             No. 04 C 4890
DOLTON POLICE DEPARTMENT,
and OFFICER LACEY,                           Ronald A. Guzmán,
          Defendants-Appellees.              Judge.



                                    ORDER

      Ricardo Pittman appeals from a judgment of the district court granting the
defendants’ motion to enforce an oral settlement agreement. We affirm.

     Pittman filed a pro se civil rights complaint against the Dolton Police
Department and “Ofc. Lacey #500,” alleging generally an unlawful search and


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 06-1028                                                                     Page 2

seizure. The case was referred to a settlement conference before a magistrate
judge. No transcript is in the record, but the parties agree that at the conference
Pittman rejected the defendants’ offer of $10,000 to dismiss the lawsuit. At the
request of Pittman’s counsel, the defendants agreed to leave the offer open for 48
hours. Within the next two days Pittman’s attorneys faxed the defendants a letter
indicating that Pittman had accepted their settlement offer.

       Three weeks later the magistrate judge held another status hearing, only this
time Pittman appeared without counsel. Defense counsel informed the magistrate
judge that they received Pittman’s letter accepting the settlement offer and believed
that the case had been settled. The magistrate judge asked Pittman to confirm that
the case was settled, but he replied that he preferred to wait for his counsel to
answer that.

       At a third status hearing held a few weeks later, Pittman appeared with
counsel, who informed the magistrate judge that, although the parties had agreed
to settle, Pittman had changed his mind. Defense counsel argued that there was an
oral settlement agreement and later moved to enforce it. In response, Pittman filed
a pro se motion objecting to enforcement of the settlement agreement on grounds
that his lead attorney threatened to withdraw from the case if Pittman did not
agree to the settlement.

       The district judge held a hearing to determine whether Pittman authorized
his counsel to enter into the settlement agreement with the defendants. Both of
Pittman’s attorneys testified that he called them the day after the August 1
settlement conference and agreed to accept the defendants’ offer. Pittman, who was
representing himself at the hearing, did not cross-examine his attorneys or testify
to a contrary version of events.

      The district judge credited the unimpeached testimony of Pittman’s
attorneys, finding that Pittman had authorized them to accept the defendants’ offer.
The judge thus determined that the agreement was enforceable and ordered the
defendants to tender the $10,000 owed under the agreement. The judge dismissed
the case with prejudice but retained jurisdiction to enforce the settlement
agreement.

       At the outset we address that retention of jurisdiction. We have held that
when a district court grants a motion to enforce a settlement agreement and
dismisses the case with prejudice, any purported retention of jurisdiction to enforce
the agreement is ineffective. Lynch, Inc. v. SamataMason Inc., 279 F.3d 487, 489
(7th Cir. 2002). No one disputes that, prior to the dismissal, the district court had
jurisdiction to decide whether a valid settlement agreement existed. It was only
when the district court dismissed the case with prejudice that it lost jurisdiction to
No. 06-1028                                                                    Page 3

do anything further; if it truly wanted to retain jurisdiction, the district court
should have dismissed the case without prejudice. See id. As it is, the dismissal
with prejudice simply means that future disputes over performance of the
agreement will not automatically be handled by the district court. See id. However,
the impropriety of the district court’s retention of jurisdiction does not affect our
jurisdiction to hear this appeal; the case was dismissed with prejudice and Pittman
properly takes his appeal from that dismissal.

        Pittman’s argument on appeal is that ruling on the validity of the settlement
agreement violated the parol evidence rule. He contends that the parol evidence
rule requires that all agreements be reduced to writing, and that, because his was
not, it is unenforceable. We cannot accept the argument. The parole evidence rule
precludes the introduction of extrinsic evidence that would change the meaning of a
written agreement; hence, the rule actually contemplates the existence of a written
agreement. See W.W. Vincent and Co. v. First Colony Life Ins. Co., 814 N.E.2d 960,
966 (Ill. Ct. App. 2004); Fed. Deposit Ins. Corp. v. W.R. Grace & Co., 877 F.2d 614,
620 (7th Cir. 1989).

        Pittman’s real concern is the lack of any agreement, written or oral. When a
party disputes the existence of a settlement agreement, the district court should
hold an evidentiary hearing. See Wilson v. Wilson, 46 F.3d 660, 664 (7th Cir. 1995).
The district judge here proceeded correctly and found that an oral settlement
agreement had been reached. Oral settlement agreements are valid under Illinois
law, subject to the statute of frauds. See Kim v. Alvey, Inc., 749 N.E.2d 368, 378
(Ill. Ct. App. 2001); Lynch, Inc. v. SamataMason Inc., 279 F.3d 487, 490 (7th Cir.
2002) (applying Illinois law). Pittman points to nothing to challenge the district
judge’s finding that an oral agreement existed, and so we shall not disturb it.

       Pittman’s only other argument is that his attorneys should not have
withdrawn a motion for a default judgment which they had filed when the
defendants failed to show up for an earlier hearing. That is an argument about the
effectiveness of his counsel, but there is no Sixth Amendment right to effective
assistance of counsel in civil cases. See Stanciel v. Gramley, 267 F.3d 575, 581 (7th
Cir. 2001); Pokuta v. Trans World Airlines Inc., 191 F.3d 834, 840 (7th Cir. 1999). If
the performance of Pittman’s attorneys was deficient, the remedy lies in a
malpractice action rather than this appeal. See Stanciel, 267 F.3d at 581.

                                                                         AFFIRMED